Case 2:20-cv-04026-JMA-SIL Document 18 Filed 03/26/21 Page 1 of 5 PagelD #: 66

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

pee nnn nen nnn nene — --X
Santos Hernandez, Emanuel De Jesus Lievano and
Miguel Antonio Vasquez, Case 2:20-cv-04026-JMA-SIL
Plaintiffs, AFFIDAVIT OF SERVICE
-against-
Rosso Uptown Ltd., Michael Tizzano and Massimo
Gammella,
Defendants.
- can gprs nser rearrested XK

 

STATE OF NEW YORK _ )
)ss.:
COUNTY OF NASSAU )

Georgiana Johnson being duly sworn, says, I am not a party to the action, and am over 18
years of Age. I reside within the State of New York.

On Thursday, March 25, 2021, I served electronic Order of this court dated March 25,
2021, as per the attached, upon defendants Russo Uptown, Ltd. And Michael Tizzano, through
Michael Tizzano, by email at: mm@rossouptown.com and by mail as per the attached, to the last
known address as follows:

Mr. Michael Tizzano
44 Sintsink Drive East, Apt. E
Port Washington, NY 11050

by 1 Class Mail, enclosed ina postpaid wrapper, in an official depository under the exclusive care

and custody of U.S. Postal Service with New York State. fixe

 

 

~ Pann Georgiana Johnson
Sworn to before me this 40 day of
March, 2021
_\ 6 kB.
Notary Public
4 K BARI ~
Stole a iY Notary LT of New York

‘a No. 01BA6299284
Canty OF Nosion, Qualified in Nassau County
My Comm. Expires Mar, 17, 2022

 

 

 
Case 2:20-Cv-04036-JMA-SIL | Document 18 Filed 03/26/21 Page 2.0f 5 PagelD #67

 

   

 

 

    

 

 

 

 

= Lt ;
: : ne
af 1
? ae
Boe :
wae ©
shat et ‘
v
Peas catsa
“ a
ay t . v .
My 3 .
* at
a
i on
i mM ah
Le .
of ‘ Ma ee
2 nae ’
inkl. ‘ Q D7 vit Mele Me t A
‘ - t
ao ve : :
ey
’
t
ms rt . ae
os } ‘ : a ie.
i
'
whey
t pte 2 i
Roy
i

 

IAAG ie A
HOY wot to siale ~ sildud ywioh
#BSEUSCAGIO olf. vot bet
_ we9D UezesK a boililaud re roy
S808 JT 6M sssigy 3 aamos .M co

 

 

 

.

 
Case 2:20-cv-04026-JMA-SIL Docume iled 03/26/21 Page 3 of 5 PagelD #: 68

HAMRA LAW GROUP, PC.

1 LINDEN PLACE, SUITE 107, GREAT NECK, NY 11021
WEB: WWW.HAMRALAWGROUP.COM
DANIELLE ROSENBERG, Esq. T: 646.590.0571
DROSENBERG@HAMRALAWGROUP.COM F: 646.619.4012

March 25, 2021

By email (mm@rossouptown.com) and First-Class Mail
Mr. Michael Tizzano

44 Sintsink Drive East, Apt. E
Port Washington, NY 11050

Re: Santos Hernandez, et al. v. Russo Uptown, Ltd., Michael Tizzano, et al.
2:20-cv-04026-JMA-SIL

Dear Mr. Tizzano:

I write to share with you, the Order below, which was received from the Court today, as
follows:

Docket Text:

Electronic ORDER granting DE [17] Letter Motion to Withdraw as Attorney. Without
opposition, Hamra Law Group, PC is terminated as counsel for Defendants, and Defendants’
request for a 45-day stay to retain alternate counsel is granted. Further, a status conference
is scheduled for 5/10/2021 and will be conducted at 11:30 am. through the AT&T
teleconference center. Parties should dial 1-877-336-1829 and enter access code 3002871# at
the prompt. If Defendants have not retained alternate counsel by the 5/10/2021 conference,
Defendants are instructed to appear themselves. Hamra Law Group, PC is directed to
provide Defendants with a copy of this Order, and upload proof of service via ECF. Ordered
by Magistrate Judge Steven I. Locke on 3/25/2021. atte, Naar).

    

Sincerely yours,
Case 2:20-cv-04026-JMA-SIL Document 18 Filed 03/26/21 Page 4 of 5 PagelD #: 69

From: Paralegal <law@hamralawgroup.com>

Date: Thu, Mar 25, 2021 at 5:46 PM

Subject: Santos Hernanadez, et al. v. Russo Uptown, Ltd., Michael Tizzano re March 25, 2021
Order, etc.

To: <mm@rossouptown.com>

Dear Mr. Tizzano,
Please find attached letter, which is self-explanatory,

Kind regards,

qd HAMRA LAW GROUP

Paralegal

 

 

1 Linden Place, Suite 207
Great Neck, NY 11021
phone: (646) 590-0571

fax: (646) 619-4012

law@hamralawgroup.com

www.hamralaweroup.com
Case 2:20-cv-04026-JMA-SIL Document 18 Filed 03/26/21 Page 5 of 5 PagelD #: 70

Hamra Law Group
1 Linden Place, Suite 207

| $0.079 — $0.48 0
US POSTAGE US POSTAGE
eras inate Bae saan
5 ° 10577 10877
§

Mr. Michael Tizzano
44 Sintsink Drive East, Apt. E
Port Washington, NY 11050

 
